Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 1 of 11




              EXHIBIT A
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 2 of 11




                                                     ~.1');';
                                                     r:.  r;.
                                                         ~ •..
                                                                  '/•.I .,! ,,.<
                                                                  ' · ··.: --
                                                                 ,.   '! '
                                                                             "i .' q...... (...,,
                                                                                              ..·~




                                                                                       'I
 1                                                                                 '     I




 2
 3
4
 5
 6    IN THE SUPERIOR COURT OF WASHINGTON FOR WHATCOM COUNTY
 7
8
                                                    2·0 2
 g   ROCHELLE SYTSMA, an individual,             Case No:                       G QQ 3 8 37
10
                  Plaintiff,                     SUMMONS
11
12         vs.
13
     PHILLIPS 66 COMPANY, a foreign profit
14   corporation, and PHILLIPS 66 PARTNERS               DEBORRA E. GARRETT
lS   HOLDINGS LLC, a foreign limited liability
     company,
16
17                Defendants.
18
19
20
21
22
23
24
25

     SUMMONS                                     SHEPHERD AND ALLEN
     Page 1of3                                    ATTORNEYS AT LAW
                                                  2011 YOUNG STREET, SUITE 202
                                                 BELLINGHAM, WASHINGTON 98225
                                           TELEPHONE: (360) 733-3773 + FAX: (360) 647-9060
                                                          www.saalawoffice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 3 of 11




 1           TO DEFENDANTS: A lawsuit has been started against you in the above-
 2   entitled court by Plaintiff. Plaintiff's claims are stated in the written Complaint, a
 3   copy of which is served upon you with this Summons.
 4           In order to defend against this lawsuit, you must respond to the
 5   Complaint by stating your defense in writing, and serve a copy upon the
 6   undersigned attorney for the Plaintiffs within 20 days after the service of this
 7   Summons, excluding the day of service, or within 60 days if served outside the
 8   state of Washington, or a default judgment may be entered against you without
 9   notice. A default judgment is one where the Plaintiff is entitled to what they ask
10   for because you have not responded. If you serve a Notice of Appearance on
11   the undersigned attorney, you are entitled to notice before a default judgment
12   may be entered.
13           You may demand that the Plaintiff file this lawsuit with the court. If you
14   do so, the demand must be in writing and must be served upon the Plaintiff.
15   Within 14 days after you serve the demand, the Plaintiff must file this lawsuit
16   with the court, or the service on you of this Summons and Complaint will be
17   void.
18           If you wish to seek the advice of an attorney in this matter, you should do
19   so promptly so that your written response, if any, may be served on time. This
20   Summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the
21   state of Washington.
22   ///
23
24
25

     SUMMONS                                     SHEPHERD AND ALLEN
     Page 2 of 3                                    ATTORNEYS           AT LAW
                                                    2011 YOUNG STREET, SUITE 202
                                                   BELLINGHAM, WASHINGTON 98225
                                             TELEPHONE: (360) 733-3773 t FAX: (360) 647-9060
                                                          www.saalawoffice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 4 of 11




                        \\,..
 1          DATED this£ day of January 2020.
 2
                                 SHEPHERD and ALLEN
 3
 4                               ~jfjjj/)                                     .
                                 Douglas R. Shepherd, WSBA #9514
 5                               Kyle S. Mitchell, WSBA #47344
 6                               Heather C. Shepherd, WSBA #51127
                                 Of Attorneys for Plaintiff
 7
 8
 9
10
11
                                                                                         i
12                                                                                       '
13
14
15
16
17
18
19
20
21
22
23
24
25

     SUMMONS                             S HEPHERD AND ALLEN
     Page 3 of 3                           ATTORNEYS AT LAW
                                            2011 YOUNG STREET, SUITE 202
                                           BELLINGHAM, WASHINGTON 98225
                                     TELEPHONE:   (360) 733-3773 + FAX: (360) 647-9060
                                                    www.saalawoffice.com
            Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 5 of 11




                                                                 2020 JM,!
                                                                        ' ' -1,   'if1I O·
                                                                                  H1    J•
                                                                                             24
                                                                                             ...




        1
             20-2-00038-37
             CMP              3
       2     Complaint
             7391054
        3
       4     Ill IlllllllllllllllllllllllllllllllllIll
        5
       6     IN THE SUPERIOR COURT OF WASHINGTON FOR WHATCOM COUNTY
        7
       8    ROCHELLE SYTSMA, an individual,
       9                                                      Case No:         20 2 00038 37
       10                             Plaintiff,
                                                              COMPLAINT FOR
       11                                                     PERSONAL INJURY
                       vs.
       12
            PHILLIPS 66 COMPANY, a foreign profit
       13
            corporation, and PHILLIPS 66 PARTNERS
       14   HOLDINGS LLC, a foreign limited liability
            company,
       15
       16
                                      Defendants.
       17

c      18
;o
-
G)
       19
       20

z-)>   21
       22
r      23
       24
       25

            COMPLAINT FOR                                    SHEPHERD AND ALLEN
            PERSONAL INJURY                                     ATTORNEYS           AT       LAW
            Page 1of7                                           2011 YOUNG STREET, SUITE 202
                                                               BELLINGHAM, WASHING TON 98225
                                                         TELEPHONE: (360) 733-3773 +FAX: (360) 647-9060
                                                                      www.sualawoffice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 6 of 11




 1          COMES NOW the above-named plaintiff, through counsel, and for causes
 2   of action against the above-named defendants, alleges as follows:
 3                                       I - PARTIES
4           1.1    Plaintiff Rochelle Sytsma is a resident of Whatcom County,
 5   Washington.
 6          1.2    Defendant Phillips 66 Company is a foreign profit corporation with
 7   its principal place of business believed to be the state of Texas, transacting
 8   business in Whatcom County, Washington.
 9          1.3    Defendant Phillips 66 Partners Holdings, LLC, is a foreign limited
10   liability company with its principal place of business believed to be the state of
11   Texas, transacting business in Whatcom County, Washington.
12          1.4    Defendants Phillips 66 Company and Phillips 66 Partners Holdings,
13   LLC, will collectively be referred to as "Phillips 66."
14                              II - VENUE/JURISDICTION
15          2.1    Venue and jurisdiction in this action lie within Whatcom County,
16   Washington, pursuant to RCW 4.12.020 and RCW 4.12.025. The acid spill, which
17   is the subject of this litigation, occurred in Whatcom County, Washington.
18   Defendants Phillips 66 Company and Phillips 66 Partners Holdings, LLC, transact
19   business in Whatcom County, Washington.
20                                        III- FACTS
21          3.1    On or about February 10, 2017, at approximately 5:15 p.m. plaintiff
22   Sytsma was driving South on Lake Terrell Rd. in Whatcom County, Washington.
23          3.2    On or about February 10, 2017, at some time prior to 5:15 p.m. a
24   hydrofluoric acid and/or other chemical spill occurred at 3901 Unick Rd.,
25

     COMPLAJNT FOR                                 SHEPHERD AND ALLEN
     PERSONAL INJURY                                  ATTORNEYS           AT   LAW
     Page 2 of 7                                      2011 YOUNG STREET, SUITE 202
                                                     BELLINGHAM, WASHINGTON 98225
                                               TELEPHONE: (360) 733-3773 + FAX: (360) 647-9060
                                                            www.saalawoftice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 7 of 11




 1   Ferndale, Whatcom County, Washington, commonly known as the Phillips 66
 2   Ferndale Refinery.
 3          3.3    While she was driving south on Lake Terrell Road, approaching,
 4   adjacent to and past Phillips 66 Ferndale Refinery, plaintiff Sytsma noticed a
 5   strange odor, and saw a cloud of vapor.
 6          3.4    Plaintiff Sytsma, inter alia, experienced a burning sensation in her
 7   lungs, and suffered chemical burns on her skin and hair.
 8                                IV - CAUSES OF ACTION
 9          4.1    Plaintiff realleges Paragraphs 1.1 through 3.4 of this Complaint for
10   Personal Injury.
11           First Cause of Action - Negligence
12          4.2    The Phillips 66 Ferndale Refinery processes crude oil to produce
13   fuel oil, gasoline and diesel.
14          4.3    Phillips 66 owed a duty to plaintiff Sytsma to conduct its activities
15   with reasonable care.
16          4.4    Phillips 66 breached its duty to plaintiff Sytsma by failing to
17   exercise ordinary care and due diligence in carrying out the activities and
18   allowing the circumstances that led to a February 10, 2017, hydrofluoric acid
19   and/or other chemical spill at the Phillips 66 Ferndale Refinery.
20          4.5    At all times mentioned herein, Phillips 66, through its negligence,
21   as herein alleged, ignored their responsibilities and unreasonably jeopardized the
22   health and well-being of plaintiff Sytsma.
23   IIII
24
25

     COMPLAINT FOR                                SHEPHERD AND ALLEN
     PERSONAL INJURY                                ATTORNEYS          AT    LAW
     Page 3 of 7                                    2011 YOUNG STREET, SUITE 202
                                                   BELLINGHAM, W ASHlNGTON 98225
                                             TELEPHONE: (360) 733-3773 +FAX: (360) 647-9060
                                                         www.saalawoffice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 8 of 11




 1          Second Cause of Action - Strict Liability
 2          4.6    At all times material herein, Phillips 66 carried on abnormally
 3   dangerous activities of maintaining, storing, controlling, producing and/or
 4   otherwise using harmful chemicals, including but not limited to, hydrofluoric acid.
 S          4. 7   The injuries sustained by plaintiff Sytsma were the kind of harm the
 6   risk of which makes the abnormally dangerous activities dangerous.
 7          4.8    Phillips 66 is strictly liable for the harm caused to plaintiff Sytsma.
 8          4.9    Phillips 66 is alleged to have violated state and/or federal statutes,
 9   rules and/or regulations, including but not limited to: WAC 296-67-021(5), WAC
10   296-67-029(2)(b),WAC 296-67-037(4)(c), WAC 296-67-037(4)(d), WAC 296-803-
11   50025, and WAC 296-803-30005, which owe a duty to the public, including
12   plaintiff Sytsma.
13                            V - NEGLIGENCE OF OTHERS
14           5.1   Plaintiff realleges Paragraphs 1.1 through 4.9 of this Complaint for
15   Personal Injury.
16          5.2    Plaintiff Sytsma is not aware of any other person or entity that has
17   caused injuries and/or damage to plaintiff Sytsma or who have contributed to the
18   negligence of Phillips 66 in this matter.
19                                     VI - DAMAGES
20           6.1   Plaintiff realleges Paragraphs 1.1 through 5.2 of this Complaint for
21   Personal Injury.
22          6.2    As a direct and proximate result of Phillips 66's negligence,
23   misconduct and/or recklessness, plaintiff Sytsma has sustained substantial and
24   permanent injuries, the exact extent of which are unknown, but which include
25   injuries to the body, which are permanent and disabling.

     COMPlAINT FOR                                SHEPHERD AND ALLEN
     PERSONAL INJURY                                 ATTORNEYS            AT   LAW
     Page 4 of 7                                      2011 YOUNG STREET, SUITE 202
                                                    BELLINGHAM, WASHINGTON 98225
                                              TELEPHONE: (360) 733-3773 + FNC (360) 647-9060
                                                             www.saalawoffice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 9 of 11




 1          6.3    As a further direct and proximate result of Phillips 66's negligence,
 2   misconduct and/or recklessness, plaintiff Sytsma has incurred, and will in the
 3   future continue to incur, reasonable and necessary m'edical expenses, loss of
 4   earnings and earning capacity, lost market services, and other economic
 5   damages.
 6          6.4    As a further direct and proximate result of Phillips 66's negligence,
 7   misconduct and/or recklessness, plaintiff Sytsma has suffered and will in the
 8   future, continue to suffer pain, mental anguish and suffering, and loss of
 9   enjoyment of life, all to plaintiff Sytsma's damage in an amount now unknown,
10   but which will be proven at the time of trial.
11                      VII - PHYSICIAN-PATIENT PRIVILEGE
12          7.1    Plaintiff hereby waives her physician-patient privilege ONLY to the
13   extent required by RCW 5.60.060.         However, the waiver is conditioned and
14   limited as follows: (1) Plaintiff does not waive her constitutional right of privacy;
15   (2) Plaintiff does not authorize contact with any of Plaintiff's health care
16   providers except by judicial proceeding and as authorized by the Rules of Civil
17   Procedure; (3) Plaintiff does not authorize ex-parte contacts with any health care
18   providers of the Plaintiff; (4) Plaintiff does not waive any state or federal
19   constitutional or statutory rights to privacy regarding her medical records or
20   condition except as required by law to bring this case and except as expressly
21   provided for in writing; and (5) representatives of Defendants are specifically
22   instructed not to write letters to Plaintiff's health care providers advising them
23   that they may mail copies of records to Defendants or Defendants' counsel.

24   IIII
25

     COMPLAINT FOR                               S HEPHERD AND ALLEN
     PERSONAL INJURY                                  ATTORNEYS           AT   LAW
     Page 5 of 7                                      2011YOUNG STREET, SUITE 202
                                                   BELLINGHAM, WASHING TON 98225
                                             TELEPHONE: (360) 733-3773 +FAX: (360) 647-9060
                                                             www.saalawoffice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 10 of 11




 1                               VIII- PRAYER FOR RELIEF
 2          WHEREFORE, plaintiff Sytsma prays for judgment against Phillips 66 as
 3   follows:
4           A.   For damages in an amount to be proven at the time of trial;
 5          B. For prejudgment interest on all economic damages, including
 6   reasonable medical expenses;
 7          C. For Plaintiff's costs, expenses and reasonable attorney fees incurred in
 8   bringing this action; and
 9          D. For such other relief as the Court finds just and proper.
10
11
            DATED this    UJ"¥'day of January 2020.
12                                     SHEPHERD and ALLEN
13
14
                                      ~I.. i., S{, S\.. w;}r.,f;J
                                       Douglas R. Shepherd, WSBA #9514
15                                     Heather C. Shepherd, WSBA #51127
                                       Kyle S. Mitchell, WSBA #47344
16                                     Of Attorneys for Plaintiff
17
18   ////
19
20
21
22
23
24
25

     COMPLAINT FOR                              SHEPHERD AND ALLEN
     PERSONAL INJURY                               ATTORNEYS AT LAW
     Page 6 of 7                                   2011 YOUNG STREET, SUITE 202
                                                  BELLINGHAM, WASHING TON 98225
                                            TELEPHONE: (360) 733-3773 •FAX: (360) 647-9060
                                                        www.saalawoffice.com
     Case 2:20-cv-00181-RAJ-DWC Document 1-2 Filed 02/05/20 Page 11 of 11




 1   STATE OF WASHINGTON )
 2                              ) SS.
 3   COUNTY OF WHATCOM          )
 4
 5          Rochelle Sytsma, deposes and says:
 6          I am the plaintiff herein. I have read the foregoing Complaint for Personal
 7   Injury, know the contents thereof, and believe the same to be true.
 8
 9
10
11
12   Rochelle Sytsma.
13
14
15
16
17
18
19
                                             -- -·---··--.. ?;- -··-- -.
20                                            DOUGLAS R SHEPHERC
                                                   GTATIE OF WASHINGTON
                                                                                         I
21                                                NOTARY PUBLIC
                                              MY COMMISSION EXPIRES
22                                                06/25/2020
                                            --..------    -----     ....   ...   .   -
23
24
25

     COMPLAINT FOR                              SHEPJ/ERD AND ALLEN
     PERSONAL INJURY                               ATTORNEYS AT LAW
     Page 7 of 7                                   2011 YOUNG STREET, SUITE 202
                                                  BELLINGHAM, WASHING TON 98225
                                            TELEPHONE: (360) 733-3773 t FAX: (360) 647-9060
                                                        www.saalawoffice.com
